     6:16-cv-00213-KEW Document 278 Filed in ED/OK on 09/09/21 Page 1 of 6



              IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

DARRYL E. FIELDS,                      )
                                       )
                  Plaintiff,           )
                                       )
v.                                     )        Case No. CIV-16-213-KEW
                                       )
BNSF RAILWAY COMPANY,                  )
a corporation,                         )
                                       )
                  Defendant.           )

                                  O R D E R


       This matter comes before the Court on Defendant’s First Motion

in Limine (Docket Entry #163).             Defendant BNSF Railway Company

seeks to preclude Plaintiff from introducing evidence or argument

on several fronts, labeling the effort as an “omnibus” motion. The

Court will address each issue in turn.

       1)    Any reference to Plaintiff’s gross wage or gross wage

losses because Plaintiff’s net wage loss is the appropriate measure

of damages.      Norfolk    W. Ry. Co. v. Liepelt, 444 U.S. 490, 493

(1980).     Under the persuasive reasoning stated in Johnson v. Union

Pacific R.R. Co., 2007 WL 2914886, *5 (D. Neb. Oct. 4, 2007), the

introduction     of   evidence   of   Plaintiff’s   gross   wages   will     be

relevant to the calculation of his net wages which clearly is the

limit upon Plaintiff’s recovery for lost wages.             The jury can be

properly instructed as to the calculation of recoverable wages in

order to make this limitation clear.          BNSF’s motion on this issue


                                       1
      6:16-cv-00213-KEW Document 278 Filed in ED/OK on 09/09/21 Page 2 of 6



is DENIED.

        2)    Any references to other areas of Plaintiff’s body which

are     not   identified           in   Plaintiff’s          Complaint      as    irrelevant,

prejudicial, and inadmissible.                  Plaintiff states that he underwent

bariatric surgery at the recommendation of his physician before he

could be considered for back surgery – the body part allegedly

injured as a result of his employment with Defendant.                                  In reply,

Defendant        does      not   contend       that       this    surgery    should       not   be

discussed.            It    only    seeks      to       exclude   any     other    body    part,

presumably to avoid any surprise at trial.                         With the clarification

that the bariatric surgery can be discussed, the motion on this

issue will be GRANTED.

        3)    Any references or allusions, to the case at bar, as a

workers’ compensation case which would confuse the issues and lead

the jury to incorrectly conclude BNSF is strictly liable for

Plaintiff’s injuries merely because the incident occurred during

the course of employment.               Plaintiff does not appear to oppose the

exclusion        in    principal        with    the       clarification         that    worker’s

compensation can be referenced at trial to distinguish such claims

from     FELA.        The    motion      on    this       issue    will    be    GRANTED    with

Plaintiff’s clarification.

        4)    Any reference to medical causation of any injury or

condition in terms of “played any part, however slight” or similar

standard should be excluded.                    The Tenth Circuit reiterated the

                                                    2
   6:16-cv-00213-KEW Document 278 Filed in ED/OK on 09/09/21 Page 3 of 6



appropriate standard as follows:

           “in comparison to tort litigation at common
           law, ‘a relaxed standard of causation applies
           under FELA.’” CSX Transp., Inc. v. McBride,
           564 U.S. 685, 692, 131 S.Ct. 2630, 180 L.Ed.2d
           637 (2011)(quoting Consol. Rail Corp. v.
           Gottshall, 512 U.S. 532, 542–43, 114 S.Ct.
           2396, 129 L.Ed.2d 427 (1994)). Under [FELA]
           the test of a jury case is simply whether the
           proofs justify with reason the conclusion that
           employer negligence played any part, even the
           slightest, in producing the injury or death
           for which damages are sought.” Id. (alteration
           in original) (quoting Rogers v. Mo. Pac. R.R.
           Co., 352 U.S. 500, 506, 77 S.Ct. 443, 1 L.Ed.2d
           493 (1957)).

           Schulenberg v. BNSF Ry. Co., 911 F.3d 1276,
           1286 (10th Cir. 2018)(full citations added by
           this Court).

     Defendant’s concerns pertaining to “but for” causation (which

is not permitted) and elimination of the requirement for reasonable

medical   probability    can   be   addressed   through   an   appropriate

instruction.     BNSF’s motion on this issue will be DENIED, with the

clarification that the jury instructions and the Tenth Circuit

will govern the appropriate causation standard.

     5)    Any    reference    to    any   doctor    or   other    medical

technicians, or personnel whom the Plaintiff has seen or been

examined by at the request of BNSF as the “railroad doctor” or any

similar reference unless they are an employee of BNSF.            Plaintiff

is entitled to inform the jury as to which party retained the

medical personnel, the purpose for their retention, and which party

paid for their services.       The term BNSF seeks to preclude would

                                     3
   6:16-cv-00213-KEW Document 278 Filed in ED/OK on 09/09/21 Page 4 of 6



unduly restrict Plaintiff’s ability to inform the jury of these

facts.    The motion will, therefore, be DENIED on this issue.

     6)     References to functional capacity examinations as being

performed “on behalf of the insurance carrier.”               Plaintiff does

not oppose the request so it will be GRANTED.

     7)     Any reference to how BNSF or other railroads conducted

certain operations in the past because it is unduly prejudicial

and not relevant to any claim or defense.              BNSF contends matters

such as the size of crews in the past have no bearing upon the

operations today and whether BNSF was negligent resulting in

Plaintiff’s injury. Plaintiff agrees that the issue has no bearing

on the facts of this case.     Therefore, the motion will be GRANTED.

     8)     Any reference to the financial worth of BNSF, its parent

company, Berkshire Hathaway, or Plaintiff.             Such references should

be excluded from trial as prejudicial, unless made relevant by

some unforeseen presentation or argument at trial.             The motion on

this issue will be GRANTED.

     9)     References to punitive damages.        Plaintiff concedes this

issue.    The motion will be GRANTED.

     10)    Any claim that any damages awarded will be used for

charitable purposes and/or used to set up a charitable foundation.

Plaintiff concedes this issue.      The motion will be GRANTED.

     11)    Evidence   or   argument       regarding    depositions   or   the

failure of BNSF to bring witnesses live to trial.              As this Court

                                       4
   6:16-cv-00213-KEW Document 278 Filed in ED/OK on 09/09/21 Page 5 of 6



interprets BNSF’s argument, it would be inappropriate for either

party to argue that the opposing party should have brought a

witness to testify live at trial rather than by deposition or that

a deposition has less evidentiary value than the live testimony of

a witness.       Plaintiff agrees with this limitation.              The motion

will be GRANTED.

     12)     All references to the BNSF railroad or the railroad

industry as “dangerous.”             Plaintiff objects to this limitation

because    the     FELA   requires    Defendant   to   provide   a   safe   work

environment and Defendant specifically failed to do so in this

case. This Court does not perceive that Defendant seeks to exclude

the type of argument or contention urged by Plaintiff.               Rather, it

only seeks to exclude generalizations of a dangerous industry.

This would appear to be irrelevant and potentially prejudicial to

Defendant.       The motion will be GRANTED.

     13)     Any reference during voir dire, opening statement, or

closing argument concerning the size of BNSF’s counsel’s law firm.

Plaintiff states he has “no intention of commenting” on the size

of the law firm representing Defendant.                 The motion will be

GRANTED.

     14)     Any     reference       to   news    stories,   articles,       and

publications of any recent accidents involving the BNSF Railroad

and/or any investigations of BNSF Railroad by any governmental

agencies regarding safety.            Plaintiff concedes this issue.         The

                                          5
   6:16-cv-00213-KEW Document 278 Filed in ED/OK on 09/09/21 Page 6 of 6



motion will be GRANTED.

        15)   Any   reference    to   any       other   employee   claim   or   suit

involving BNSF or any testimony in any such suits, without the

Court     first     ruling      on    the        relevancy,   materiality,       and

admissibility of such matters.                  Plaintiff appears to not oppose

the proposed procedure but then states any issue should be taken

up at the Pretrial Conference.          It seems only appropriate that the

determination of relevancy and the admissibility of any other claim

or suit should be made by the Court prior to presentation to the

jury.     To that extent, the motion will be GRANTED.

        16)   Any reference to objections to discovery made by BNSF.

Although Plaintiff objects to this restriction, it is appropriate.

The motion will be GRANTED.

        IT IS THEREFORE ORDERED that Defendant’s First Motion in

Limine (Docket Entry #163) is hereby GRANTED, in part, and DENIED,

in part, as more fully set forth herein.

        IT IS SO ORDERED this 9th day of September, 2021.




                                       ______________________________
                                       KIMBERLY E. WEST
                                       UNITED STATES MAGISTRATE JUDGE




                                            6
